Title: Inquiry into General St. Clair’s Defeat, [26 February] 1793
From: Madison, James
To: 


[26 February 1793]

   
   The House defeated Hartley’s motion “that the House should go into a committee of the whole on the report of the committee appointed to enquire into the causes of the failure of the expedition under Gen. St. Clair” and approved Livermore’s motion “that the committee of the whole should be discharged from the consideration of said report.”


Mr. Madison then moved the following in substance, viz.
Resolved, That the report of the committee on the causes of the failure of the expedition under Gen. St. Clair, ought to be printed, together with the observations of the Secretary of War, the commanding General, and the Quarter-master General, relative thereto.
Resolved, That each member of Congress be furnished with two copies of the same, and that such measures as may be eligible, be taken to circulate them thro’ the United States.
